 

 

EXHIBIT 10.1

Sun Healthcare Group, Inc.

6,000,000 Shares

Common Stock
($0.01 Par Value)

UNDERWRITING AGREEMENT

December 20, 2005

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

UNDERWRITING AGREEMENT

December 20, 2005


UBS Securities LLC
CIBC World Markets Corp.
Jefferies & Company, Inc.
       as Managing Underwriters
c/o UBS Securities LLC
299 Park Avenue
New York, New York  10171-0026


Ladies and Gentlemen:

                    Sun Healthcare Group, Inc., a Delaware corporation (the
"Company"), proposes to issue and sell to the underwriters named in Schedule A
annexed hereto (the "Underwriters"), for whom you are acting as
representative(s), an aggregate of 6,000,000 shares (the "Firm Shares") of
common stock, $0.01 par value per share (the "Common Stock"), of the Company. In
addition, solely for the purpose of covering over-allotments, the Company
proposes to grant to the Underwriters the option to purchase from the Company up
to an additional 900,000 shares of Common Stock (the "Additional Shares").  The
Firm Shares and the Additional Shares are hereinafter collectively sometimes
referred to as the "Shares."   The Shares are described in the Prospectus which
is referred to below.

                    The Company has prepared and filed, in accordance with the
provisions of the Securities Act of 1933, as amended, and the rules and
regulations thereunder (collectively, the "Act"), with the Securities and
Exchange Commission (the "Commission") a registration statement on Form S-3
 (File No. 333-123335) under the Act (the "registration statement"), relating
to, among other things, the Shares.  Amendments to such registration statement,
if necessary or appropriate, have been similarly prepared and filed with the
Commission in accordance with the Act.  Such registration statement, as so
amended, has become effective under the Act.

                    Except where the context otherwise requires, "Registration
Statement," as used herein, means the registration statement, as amended at the
time of such registration statement's effectiveness for purposes of Section 11
of the Act, as such section applies to the respective Underwriters (the
"Effective Time"), including (i) all documents filed as a part thereof or
incorporated or deemed to be incorporated by reference therein, (ii) any
information contained or incorporated by reference in a prospectus filed with
the Commission pursuant to Rule 424(b) under the Act, to the extent such
information is deemed, pursuant to Rule 430B or Rule 430C under the Act, to be
part of the registration statement at the Effective Time, and (iii) any
registration statement filed to register the offer and sale of Shares pursuant
to Rule 462(b) under the Act.

--------------------------------------------------------------------------------

-3-

                    The Company has furnished to you, for use by the
Underwriters and by dealers in connection with the offering of the Shares,
copies of one or more preliminary prospectus supplements, and the documents
incorporated by reference therein, relating to the Shares.  Except where the
context otherwise requires, "Pre-Pricing Prospectus," as used herein, means each
such preliminary prospectus supplement, in the form so furnished, including any
basic prospectus (whether or not in preliminary form) furnished to you by the
Company and attached to or used with such preliminary prospectus supplement. 
The parties hereto agree that the only Pre-Pricing Prospectus is the preliminary
prospectus supplement relating to the Shares, dated December 7, 2005, together
with the basic prospectus attached thereto.  Except where the context otherwise
requires, "Basic Prospectus," as used herein, means any such basic prospectus
and any basic prospectus furnished to you by the Company and attached to or used
with the Prospectus Supplement (as defined below).

                    Except where the context otherwise requires, "Prospectus
Supplement," as used herein, means the final prospectus supplement, relating to
the Shares, filed by the Company with the Commission pursuant to Rule 424(b)
under the Act on or before the second business day after the date hereof (or
such earlier time as may be required under the Act), in the form furnished by
the Company to you for use by the Underwriters and by dealers in connection with
the offering of the Shares.

                    Except where the context otherwise requires, "Prospectus,"
as used herein, means the Prospectus Supplement together with the Basic
Prospectus attached to or used with the Prospectus Supplement.

                    "Permitted Free Writing Prospectuses," as used herein, means
the documents listed on Schedule B attached hereto and each "road show" (as
defined in Rule 433 under the Act), if any, related to the offering of the
Shares contemplated hereby that is a "written communication" (as defined in Rule
405 under the Act) (each such road show, a "Road Show") listed on Schedule C
attached hereto.

                    "Disclosure Package," as used herein, means any Pre-Pricing
Prospectus or Basic Prospectus, in either case together with any combination of
one or more of the Permitted Free Writing Prospectuses, if any.

                    Any reference herein to the registration statement, the
Registration Statement, any Basic Prospectus, any Pre-Pricing Prospectus, the
Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus
shall be deemed to refer to and include the documents, if any, incorporated by
reference, or deemed to be incorporated by reference, therein (the "Incorporated
Documents"), including, unless the context otherwise requires, the documents, if
any, filed as exhibits to such Incorporated Documents.  Any reference herein to
the terms "amend," "amendment" or "supplement" with respect to the Registration
Statement, any Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus
Supplement, the Prospectus or any Permitted Free Writing Prospectus shall be
deemed to refer to and include the filing of any document under the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder
(collectively, the "Exchange Act") on or

--------------------------------------------------------------------------------

-4-

after the initial effective date of the Registration Statement, or the date of
such Basic Prospectus, such Pre-Pricing Prospectus, the Prospectus Supplement,
the Prospectus or such Permitted Free Writing Prospectus, as the case may be,
and deemed to be incorporated therein by reference.

                    As used in this Agreement, "business day" shall mean a day
on which the New York Stock Exchange (the "NYSE") is open for trading.  The
terms "herein," "hereof," "hereto," "hereinafter" and similar terms, as used in
this Agreement, shall in each case refer to this Agreement as a whole and not to
any particular section, paragraph, sentence or other subdivision of this
Agreement.  The term "or," as used herein, is not exclusive.

                    The Company and the Underwriters agree as follows:

1.          Sale and Purchase.  Upon the basis of the representations and
warranties and subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to the respective Underwriters and each of the
Underwriters, severally and not jointly, agrees to purchase from the Company the
number of Firm Shares set forth opposite the name of such Underwriter in
Schedule A attached hereto, subject to adjustment in accordance with Section 8
hereof, in each case at a purchase price of $5.646 per Share.  The Company is
advised by you that the Underwriters intend (i) to make a public offering of
their respective portions of the Firm Shares as soon after the effectiveness of
this Agreement as in your judgment is advisable and (ii) initially to offer the
Firm Shares upon the terms set forth in the Prospectus.  You may from time to
time increase or decrease the public offering price after the initial public
offering to such extent as you may determine.

             In addition, the Company hereby grants to the several Underwriters
the option (the "Over-Allotment Option") to purchase, and upon the basis of the
representations and warranties and subject to the terms and conditions herein
set forth, the Underwriters shall have the right to purchase, severally and not
jointly, from the Company, ratably in accordance with the number of Firm Shares
to be purchased by each of them, all or a portion of the Additional Shares as
may be necessary to cover over-allotments made in connection with the offering
of the Firm Shares, at the same purchase price per share to be paid by the
Underwriters to the Company for the Firm Shares.  The Over-Allotment Option may
be exercised by UBS Securities LLC ("UBS") on behalf of the several Underwriters
at any time and from time to time on or before the 30th day following the date
hereof, by written notice to the Company.  Such notice shall set forth the
aggregate number of Additional Shares as to which the Over-Allotment Option is
being exercised, and the date and time when the Additional Shares are to be
delivered (any such date and time being herein referred to as an "additional
time of purchase"); provided, however, that no additional time of purchase shall
be earlier than the time of purchase (as defined below) nor earlier than the
second business day after the date on which the Over-Allotment Option shall have
been exercised nor later than the tenth business day after the date on which the
Over-Allotment Option shall have been exercised.  The number of Additional
Shares to be sold to each Underwriter shall be the number which bears the same
proportion to the aggregate number of Additional Shares being purchased as the
number of Firm Shares set forth opposite the name of such Underwriter on
Schedule A hereto bears to the total number of Firm Shares (subject, in each
case, to

--------------------------------------------------------------------------------

-5-

such adjustment as you may determine to eliminate fractional shares), subject to
adjustment in accordance with Section 8 hereof.

2.           Payment and Delivery.  Payment of the purchase price for the Firm
Shares shall be made to the Company by Federal Funds wire transfer, against
delivery of the certificates for the Firm Shares to you through the facilities
of The Depository Trust Company for the respective accounts of the
Underwriters.  Such payment and delivery shall be made at 10:00 A.M., New York
City time, on December 27, 2005 (unless another time shall be agreed to by you
and the Company or unless postponed in accordance with the provisions of
Section 8 hereof).  The time at which such payment and delivery are to be made
is hereinafter sometimes called "the time of purchase."  Electronic transfer of
the Firm Shares shall be made to you at the time of purchase in such names and
in such denominations as you shall specify.

                    Payment of the purchase price for the Additional Shares
shall be made at the additional time of purchase in the same manner and at the
same office as the payment for the Firm Shares.  Electronic transfer of the
Additional Shares shall be made to you at the additional time of purchase in
such names and in such denominations as you shall specify.

                    Deliveries of the documents described in Section 6 hereof
with respect to the purchase of the Shares shall be made at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP at Four Times Square, New York, NY 
10036, at 9:00 A.M., New York City time, on the date of the closing of the
purchase of the Firm Shares or the Additional Shares, as the case may be.

3.          Representations and Warranties of the Company.  The Company
represents and warrants to and agrees with each of the Underwriters that:

(a)          the Registration Statement has heretofore become effective under
the Act or, with respect to any registration statement to be filed to register
the offer and sale of Shares pursuant to Rule 462(b) under the Act, will be
filed with the Commission and become effective under the Act no later than 10:00
P.M., New York City time, on the date of determination of the public offering
price for the Shares; no stop order of the Commission preventing or suspending
the use of any Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus
Supplement, the Prospectus or any Permitted Free Writing Prospectus, or the
effectiveness of the Registration Statement, has been issued, and no proceedings
for such purpose have been instituted or, to the Company's knowledge, are
contemplated by the Commission;

(b)          the Registration Statement complied when it became effective,
complies as of the date hereof and, as amended or supplemented, at the time of
purchase, each additional time of purchase, if any, and at all times during
which a prospectus is required by the Act to be delivered (whether physically or
through compliance with Rule 172 under the Act or any similar rule) in
connection with any sale of Shares, will comply, in all material respects, with
the requirements of the Act; the conditions to the use of Form "S-3" in
connection with the offering and sale of the Shares as contemplated hereby have
been satisfied; the Registration

--------------------------------------------------------------------------------

-6-

Statement meets, and the offering and sale of the Shares as contemplated hereby
complies with, the requirements of Rule 415 under the Act (including, without
limitation, Rule 415(a)(5)); the Registration Statement did not, as of the
Effective Time, contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading; each Pre-Pricing Prospectus complied, at the
time it was filed with the Commission, and complies as of the date hereof, in
all material respects with the requirements of the Act; each Pre-Pricing
Prospectus as of the earlier of the date of such Pre-Pricing Prospectus and the
date such Pre-Pricing Prospectus was filed with the Commission, as of the date
hereof and as of the time of purchase did not or will not, as then amended or
supplemented, include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and at no such
times did or will any Pre-Pricing Prospectus, as then amended or supplemented,
together with any combination of one or more of the then issued Permitted Free
Writing Prospectuses, if any, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
each Basic Prospectus complied or will comply, at the time it was or will be
filed with the Commission, complies as of the date hereof (if filed with the
Commission on or prior to the date hereof) and, at the time of purchase, each
additional time of purchase, if any, and at all times during which a prospectus
is required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares, will comply, in all material respects, with the requirements of the Act;
each Basic Prospectus as of the earlier of the date of such Basic Prospectus and
the date such Basic Prospectus was filed with the Commission, as of the date
hereof and as of the time of purchase did not or will not, as then amended or
supplemented, include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and at no such
times did or will any Basic Prospectus, as then amended or supplemented,
together with any combination of one or more of the then issued Permitted Free
Writing Prospectuses, if any, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
each of the Prospectus Supplement and the Prospectus will comply, as of the date
that it is filed with the Commission, the date of the Prospectus Supplement, the
time of purchase, each additional time of purchase, if any, and at all times
during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Shares, in all material respects, with the
requirements of the Act (in the case of the Prospectus, including, without
limitation, Section 10(a) of the Act); each of the Prospectus Supplement and the
Prospectus as of the earlier of the date of the Prospectus Supplement and the
date the Prospectus Supplement is filed with the Commission, as of the date
hereof and as of the later of the time of purchase and the latest additional
time of purchase, if any, and the end of the period during which a prospectus is
required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares did not or will not, as then amended or supplemented, include an untrue
statement of a material fact or omit to state

--------------------------------------------------------------------------------

-7-

a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; each Permitted
Free Writing Prospectus as of the date of such Permitted Free Writing
Prospectus, as of the date hereof and as of the time of purchase did not or will
not include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, any Pre-Pricing Prospectus
or the Prospectus, including any document incorporated by reference therein or,
when taken together with each Pre-Pricing Prospectus, include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representation or warranty with respect to any statement contained in the
Registration Statement, any Pre-Pricing Prospectus, the Prospectus or any
Permitted Free Writing Prospectus in reliance upon and in conformity with
information concerning an Underwriter and furnished in writing by or on behalf
of such Underwriter through you to the Company expressly for use in the
Registration Statement, such Pre-Pricing Prospectus, the Prospectus or such
Permitted Free Writing Prospectus; each Incorporated Document, at the time such
document was filed with the Commission or at the time such document became
effective, as applicable, complied, in all material respects, with the
requirements of the Exchange Act and did not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(c)          prior to the execution of this Agreement, the Company has not,
directly or indirectly, offered or sold any Shares by means of any "prospectus"
(within the meaning of the Act) or used any "prospectus" (within the meaning of
the Act) in connection with the offer or sale of the Shares, in each case other
than the Pre-Pricing Prospectuses and the Permitted Free Writing Prospectuses,
if any; the Company has not, directly or indirectly, prepared, used or referred
to any Permitted Free Writing Prospectus except in compliance with Rules 164 and
433 under the Act; assuming that such Permitted Free Writing Prospectus is so
sent or given after the Registration Statement was filed with the Commission
(and after such Permitted Free Writing Prospectus was, if required pursuant to
Rule 433(d) under the Act, filed with the Commission), the sending or giving, by
any Underwriter, of any Permitted Free Writing Prospectus will satisfy the
provisions of Rule 164 or Rule 433 (without reliance on subsections (b), (c) and
(d) of Rule 164); the conditions set forth in one or more of subclauses (i)
through (iv), inclusive, of Rule 433(b)(1) under the Act are satisfied, and the
registration statement relating to the offering of the Shares contemplated
hereby, as initially filed with the Commission, includes a prospectus that,
other than by reason of Rule 433 or Rule 431 under the Act, satisfies the
requirements of Section 10 of the Act; neither the Company nor the Underwriters
are disqualified, by reason of subsection (f) or (g) of Rule 164 under the Act,
from using, in connection with the offer and sale of the Shares, "free writing
prospectuses" (as defined in Rule 405 under the Act) pursuant to Rules 164 and
433 under the Act; the Company is not an "ineligible issuer" (as defined in Rule
405 under the Act) as of the eligibility determination date for purposes of
Rules 164 and 433 under the Act with respect to the offering of the Shares
contemplated by the Registration Statement; the parties hereto agree and
understand that the content of any and all "road shows" (as defined in Rule 433
under the Act) related to the offering of the Shares contemplated hereby is
solely the property of the

--------------------------------------------------------------------------------

-8-

Company;

(d)          in accordance with Rule 2710(b)(7)(C)(i) of the National
Association of Securities Dealers, Inc. (the "NASD"), the Shares have been
registered with the Commission on Form S-3 under the Act pursuant to the
standards for such Form S-3 in effect prior to October 21, 1992;

(e)          as of the date of this Agreement, the Company has an authorized and
outstanding capitalization as set forth in the sections of the Registration
Statement, the Pre-Pricing Prospectus and the Prospectus entitled
"Capitalization" and "Description of capital stock" (and any similar sections or
information, if any, contained in any Permitted Free Writing Prospectus), and,
as of the time of purchase and any additional time of purchase, as the case may
be, the Company shall have an authorized and outstanding capitalization as set
forth in the sections of the Registration Statement and the Prospectus entitled
"Capitalization" and "Description of capital stock" (and any similar sections or
information, if any, contained in any Permitted Free Writing Prospectus)
(subject, in each case, to the issuance of shares of Common Stock upon exercise
of stock options and warrants disclosed as outstanding in the Registration
Statement (excluding the exhibits thereto), each Pre-Pricing Prospectus and the
Prospectus, the grant of options under existing stock option plans described in
the Registration Statement (excluding the exhibits thereto), each Pre-Pricing
Prospectus and the Prospectus and the issuance of shares of Common Stock
pursuant to the Company's Plan of Reorganization); all of the issued and
outstanding shares of capital stock, including the Common Stock, of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all applicable securities
laws and were not issued in violation of any preemptive right, resale right,
right of first refusal or similar right; no further approval or authority of the
stockholders or the Board of Directors of the Company are required for the
issuance and sale of the Shares; and the Shares have been authorized for
inclusion on the Nasdaq National Market ("NASDAQ");

(f)          The statements set forth in the Registration Statement and the
Prospectus under the caption "Description of Capital Stock", insofar as they
purport to constitute a summary of the terms of the Shares, are accurate
descriptions or summaries in all material respects;

(g)          the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own, lease and operate its properties and
conduct its business as described in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, to execute and deliver this Agreement and to issue, sell and deliver the
Shares as contemplated herein;

(h)          the Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, have a material adverse

--------------------------------------------------------------------------------

-9-

effect on the business, properties, financial condition, results of operations
or prospects of the Company and its subsidiaries taken as a whole (a "Material
Adverse Effect");

(i)          except as disclosed in Schedule D hereto, the Company owns all of
the issued and outstanding capital stock of each of its subsidiaries (as defined
in the Act); except as disclosed in Schedule D hereto, other than the capital
stock of its subsidiaries, the Company does not own, directly or indirectly, any
shares of stock or any other equity interests or long-term debt securities of
any corporation, firm, partnership, joint venture, association or other entity;
complete and correct copies of the certificates of incorporation and the bylaws
of the Company and its subsidiaries and all amendments thereto have been made
available to you, and no changes therein will be made on or after the date
hereof through and including the time of purchase or, if later, any additional
time of purchase; each subsidiary of the Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, with full corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and
the Permitted Free Writing Prospectuses, if any; each subsidiary of the Company
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where the ownership or leasing of its properties
or the conduct of its business requires such qualification, except where the
failure to be so qualified and in good standing would not, individually or in
the aggregate, have a Material Adverse Effect; each subsidiary of the Company is
in compliance in all respects with the laws, orders, rules, regulations and
directives issued or administered by such jurisdictions, except where the
failure to be in compliance would not, individually or in the aggregate, have a
Material Adverse Effect; all of the outstanding shares of capital stock of each
of the subsidiaries of the Company have been duly authorized and validly issued,
are fully paid and non-assessable, have been issued in compliance with all
applicable securities laws, were not issued in violation of any preemptive
right, resale right, right of first refusal or similar right and are owned by
the Company subject to no security interest, other encumbrance or adverse
claims, except as set forth in the Registration Statement (excluding the
exhibits thereto), each Pre-Pricing Prospectus and the Prospectus; and no
options, warrants or other rights to purchase, agreements or other obligations
to issue or other rights to convert any obligation into shares of capital stock
or ownership interests in any subsidiary of the Company are outstanding; the
Company has no subsidiaries other than (i) subsidiaries set forth on Schedule D
hereto and (ii) subsidiaries which considered in the aggregate as a single
subsidiary, would not constitute a "significant subsidiary" as that term is
defined in Rule 1-02(w) of Regulation S-X under the Act;

(j)          the Shares have been duly and validly authorized and, when issued
and delivered against payment therefor as provided herein, will be duly and
validly issued, fully paid and non-assessable and free of statutory and
contractual preemptive rights, resale rights, rights of first refusal and
similar rights; the Shares, when issued and delivered against payment therefor
as provided herein, will be free of any restriction upon the voting or transfer
thereof pursuant to the Company's charter or bylaws or other governing documents
or any agreement or other instrument to which the Company or any of its
subsidiaries is a party or by which any of them or any of their respective
properties may be bound or affected;

--------------------------------------------------------------------------------

-10-

(k)          the capital stock of the Company, including the Shares, conforms in
all material respects to each description thereof, if any, contained or
incorporated by reference in the Registration Statement, any Pre-Pricing
Prospectuses, the Prospectus or any Permitted Free Writing Prospectus; the
certificates for the Shares are in due and proper form; and the holders of the
Shares will not be subject to personal liability by reason of being such
holders;

(l)          this Agreement has been duly authorized, executed and delivered by
the Company;

(m)          neither the Company nor any of its subsidiaries is in breach or
violation of or in default under (nor has any event occurred which with notice,
lapse of time or both would result in any breach or violation of, constitute a
default under or give the holder of any indebtedness (or a person acting on such
holder's behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (A) its respective charter or bylaws,
or (B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which any of them or any of their respective properties may be bound
or affected, or (C) any federal, state, local or foreign law, regulation or
rule, including without limitation any such law, rule or regulation applicable
to the health care industry ("Health Care Laws") or (D) any rule or regulation
of any self-regulatory organization or other non-governmental regulatory
authority (including, without limitation, the rules and regulations of NASDAQ),
or (E) any decree, judgment or order applicable to the Company or any of its
subsidiaries or any of their respective properties, other than in the case of
clauses (B) and (C) such breaches, violations or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect;

(n)          the execution, delivery and performance of this Agreement, the
issuance and sale of the Shares and the consummation of the transactions
contemplated hereby will not conflict with, result in any breach or violation of
or constitute a default under (nor constitute any event which, with notice,
lapse of time or both, would result in any breach or violation of or constitute
a default under or give the holder of any indebtedness (or a person acting on
such holder's behalf) the right to require the repurchase, redemption or
repayment of all or a part of such indebtedness under (or result in the creation
or imposition of a lien, charge or encumbrance on any property or assets of the
Company or any subsidiary of the Company pursuant to) (I) the charter or bylaws
of the Company or any of its subsidiaries, or (II) any indenture, mortgage, deed
of trust, bank loan or credit agreement or other evidence of indebtedness, or
any license, lease, contract or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which any of them or any of
their respective properties may be bound or affected, or (III) any federal,
state, local or foreign law, regulation or rule, including without limitation
Health Care Laws or (IV) any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the rules and regulations of NASDAQ), or (V) any decree, judgment or
order applicable to the Company or any of its subsidiaries or any of their
respective properties, other than in the case of clause (II) for such breaches,
violations and defaults that would not, individually or in the aggregate, have a
Material Adverse Effect;

--------------------------------------------------------------------------------

-11-

(o)          no approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency, or of or with any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation,
NASDAQ), or approval of the stockholders of the Company, is required in
connection with the issuance and sale of the Shares or the consummation by the
Company of the transactions contemplated hereby other than (i) registration of
the Shares under the Act, which has been effected (or, with respect to any
registration statement to be filed hereunder pursuant to Rule 462(b) under the
Act, will be effected in accordance herewith), (ii) any necessary qualification
under the securities or blue sky laws of the various jurisdictions in which the
Shares are being offered by the Underwriters or (iii) under the Conduct Rules of
the National Association of Securities Dealers, Inc. (the "NASD");

(p)          except as described in the Registration Statement (excluding the
exhibits thereto), each Pre-Pricing Prospectus and the Prospectus, (i) no person
has the right, contractual or otherwise, to cause the Company to issue or sell
to it any shares of Common Stock or shares of any other capital stock or other
equity interests of the Company, (ii) no person has any preemptive rights,
resale rights, rights of first refusal or other rights to purchase any shares of
Common Stock or shares of any other capital stock of or other equity interests
in the Company, and (iii) no person, other than the Underwriters, has the right
to act as an underwriter or as a financial advisor to the Company in connection
with the offer and sale of the Shares, in the case of each of the foregoing
clauses (i), (ii) and (iii), whether as a result of the filing or effectiveness
of the Registration Statement or the sale of the Shares as contemplated thereby
or otherwise; and no person has the right, contractual or otherwise, to cause
the Company to register under the Act any shares of Common Stock or shares of
any other capital stock of or other equity interests in the Company, or to
include any such shares or interests in the Registration Statement or the
offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of  the Shares as
contemplated thereby or otherwise;

(q)          each of the Company and its subsidiaries has all necessary
licenses, permits, authorizations, consents and approvals and has made all
necessary filings required under any applicable law, regulation or rule, and has
obtained all necessary licenses, permits, authorizations, consents and approvals
from other persons, (i) as are necessary for such party to acquire and own,
lease or operate its properties and (ii) in order to conduct its respective
businesses, except where the failure to have or obtain such licenses, permits,
authorizations, consents or approvals would not, individually or in the
aggregate, have a Material Adverse Effect; the Company and each of its
subsidiaries have fulfilled and performed all of their obligations with respect
to such licenses, permits, authorizations, consents and approvals, except where
the failure to fulfill or perform such obligations would not, individually or in
the aggregate, have a Material Adverse Effect; neither the Company nor any of
its subsidiaries is in violation of, or in default under, or has received notice
of any proceedings relating to, (x) and no event has occurred which allows, or
after notice or lapse of time would allow, revocation or modification of any
such license, permit, authorization, consent or approval or result in any other
impairment of the rights of the holder of any such license, permit,

--------------------------------------------------------------------------------

-12-

authorization, consent or approval or (y) any federal, state, local or foreign
law, regulation or rule or any decree, order or judgment applicable to the
Company or any of its subsidiaries, except, in the case of clauses (x) and (y),
where such violation, default, revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect;

(r)          all legal or governmental proceedings, affiliate or related party
transactions, off-balance sheet transactions (including, without limitation,
transactions related to, and the existence of, "variable interest entities"
within the meaning of Financial Accounting Standards Board Interpretation No.
46), statutes, regulations, contracts, licenses, agreements, properties, leases
or documents of a character required to be described in the Registration
Statement or the Prospectus or to be filed as an exhibit to the Registration
Statement or any Incorporated Document have been and will be so described or
filed as required;

(s)          other than as set forth in the Registration Statement (excluding
the exhibits thereto), each Pre-Pricing Prospectus and the Prospectus, there are
no actions, suits, claims, investigations or proceedings pending or, to the
Company's knowledge, threatened or contemplated to which the Company or any of
its subsidiaries or, to the Company's knowledge, any of their respective
directors or officers is or would be a party or of which any of their respective
properties is or would be subject at law or in equity, before or by any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency, or before or by any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, NASDAQ),
except any such action, suit, claim, investigation or proceeding which, if
resolved adversely to the Company or any of its subsidiaries, would not have,
individually or in the aggregate, a Material Adverse Effect or prevent or
materially interfere with consummation of the transactions contemplated hereby;

(t)          Ernst & Young LLP, whose report on the consolidated financial
statements of the Company and its subsidiaries is included and incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses and the
Prospectus, are independent registered public accountants as required by the Act
and by the rules of the Public Company Accounting Oversight Board;

(u)          KPMG LLP, whose report on the consolidated financial statements of
Peak Medical Corporation and its subsidiaries is incorporated by reference in
the Registration Statement, the Pre-Pricing Prospectuses and the Prospectus, are
independent registered public accountants as required by the Act and by the
rules of the Public Company Accounting Oversight Board;

(v)          the financial statements included or incorporated by reference in
the Registration Statement, any Pre-Pricing Prospectus, the Prospectus or any
Permitted Free Writing Prospectus, together with the related notes and
schedules, present fairly, in all material respects, the consolidated financial
position of the Company and its subsidiaries as of the dates indicated and of
Peak Medical Corporation and its subsidiaries as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholder's
equity of the Company and its subsidiaries for the periods specified and of Peak
Medical

--------------------------------------------------------------------------------

-13-

Corporation and its subsidiaries for the periods specified and have been
prepared in compliance with the requirements of the Act and the Exchange Act and
in conformity with U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved, except as may be expressly stated
in the related notes thereto; all pro forma financial statements and other pro
forma financial data included or incorporated by reference in the Registration
Statement, any Pre-Pricing Prospectus, the Prospectus or any Permitted Free
Writing Prospectus comply with the requirements of the Act and the Exchange Act,
including, without limitation, Article 11 thereof, and the assumptions used in
the preparation of such pro forma financial statements and data are reasonable,
the pro forma adjustments used therein are appropriate to give effect to the
transactions or circumstances described therein and the pro forma adjustments
have been properly applied to the historical amounts in the compilation of those
statements and data; the other financial data relating to the Company or Peak
Medical Corporation that are contained or incorporated by reference in the
Registration Statement, any Pre-Pricing Prospectus, the Prospectus or any
Permitted Free Writing Prospectus are accurately and fairly presented and
prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Registration Statement, any Pre-Pricing Prospectus or the Prospectus (including,
without limitation, as required by Rules 3-12 or 3-05 or Article 11 of
Regulation S-X under the Act) that are not included or incorporated by reference
as required; the Company and its subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not described in the Registration Statement (excluding the
exhibits thereto), each Pre-Pricing Prospectus and the Prospectus; except as
disclosed in the Registration Statement (excluding the exhibits thereto), each
Pre-Pricing Prospectus and the Prospectus, neither the Company nor any of its
subsidiaries is, together with its "related parties," the "primary beneficiary"
of any "variable interest entity" (as such terms are used in Financial
Accounting Standards Board Interpretation No. 46); and all disclosures contained
or incorporated by reference in the Registration Statement, any Pre-Pricing
Prospectus, the Prospectus or any Permitted Free Writing Prospectus regarding
"non-GAAP financial measures" (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Exchange Act and
Item 10 of Regulation S-K under the Act, to the extent applicable;

(w)          subsequent to the respective dates as of which information is given
in the Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and
the Permitted Free Writing Prospectuses, if any, in each case excluding any
amendments or supplements to the foregoing made after the execution of this
Agreement, there has not been (i) any material adverse change, or any
development involving a prospective material adverse change, in the business,
properties, management, financial condition or results of operations of the
Company and its subsidiaries taken as a whole, (ii) any transaction which is
material to the Company and its subsidiaries taken as a whole, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or its subsidiaries, which is material to
the Company and its subsidiaries taken as a whole, (iv) any change in the
capital stock or outstanding indebtedness of the Company or its subsidiaries or
(v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the

--------------------------------------------------------------------------------

-14-

Company or any of its subsidiaries;

(x)          neither the Company nor any subsidiary of the Company is, and at no
time  during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Shares will either of them be, and, after
giving effect to the offering and sale of the Shares, neither of them will be,
an "investment company" or an entity "controlled" by an "investment company," as
such terms are defined in the Investment Company Act of 1940, as amended (the
"Investment Company Act");

(y)          other than as set forth in the Registration Statement (excluding
the exhibits thereto), each Pre-Pricing Prospectus and the Prospectus, each of
the Company and its subsidiaries has good and marketable title to all property
(real and personal) described in the Registration Statement, any Pre-Pricing
Prospectus, the Prospectus or any Permitted Free Writing Prospectus as being
owned by any of them, free and clear of all liens, claims, security interests or
other encumbrances, except such as do not, individually or in the aggregate,
materially affect the value of such property and do not materially interfere
with the use currently made and proposed to be made of the property by the
Company and its subsidiaries; all the property and buildings described in the
Registration Statement, any Pre-Pricing Prospectus, the Prospectus or any
Permitted Free Writing Prospectus as being held under lease by the Company or
any of its subsidiaries is held thereby under valid, subsisting and enforceable
leases;

(z)          the Company and its subsidiaries own, or have obtained valid and
enforceable licenses for, or other rights to use, the inventions, patent
applications, patents, trademarks (both registered and unregistered),
tradenames, service names, copyrights, trade secrets and other proprietary
information described in the Registration Statement, any Pre-Pricing Prospectus,
the Prospectus or any Permitted Free Writing Prospectus as being owned or
licensed by them or which are necessary for the conduct of their respective
businesses as currently conducted or as proposed to be conducted, except where
the failure to own, license or have such rights would not, individually or in
the aggregate, have a Material Adverse Effect (collectively, "Intellectual
Property"); (i) there are no third parties who have or, to the Company's
knowledge, will be able to establish rights to any Intellectual Property, except
for, and to the extent of, the ownership rights of the owners of the
Intellectual Property which is licensed to the Company; (ii) to the Company's
knowledge, there is no infringement by third parties of any Intellectual
Property; (iii) there is no pending or, to the Company's knowledge, threatened
action, suit, proceeding or claim by others challenging the Company's rights in
or to any Intellectual Property, and the Company is unaware of any facts which
could form a reasonable basis for any such action, suit, proceeding or claim;
(iv) there is no pending or, to the Company's knowledge, threatened action,
suit, proceeding or claim by others challenging the validity, enforceability or
scope of any Intellectual Property, and the Company is unaware of any facts
which could form a reasonable basis for any such action, suit, proceeding or
claim; (v) there is no pending or, to the Company's knowledge, threatened
action, suit, proceeding or claim by others that the Company or any of its
subsidiaries infringes or otherwise violates any patent, trademark, copyright,
tradename, service name, trade secret or

--------------------------------------------------------------------------------

-15-

other proprietary rights of others, and the Company is unaware of any facts
which could form a reasonable basis for any such action, suit, proceeding or
claim; (vi) to the Company's knowledge, there is no patent or patent application
that contains claims that interfere with the issued or pending claims of any of
the Intellectual Property; and (vii) to the Company's knowledge, there is no
prior art that may render any patent application owned by the Company of the
Intellectual Property unpatentable that has not been disclosed to the U.S.
Patent and Trademark Office;

(aa)          neither the Company nor any of its subsidiaries is engaged in any
unfair labor practice; except for matters which would not, individually or in
the aggregate, have a Material Adverse Effect, (i) there is (A) no unfair labor
practice complaint pending or, to the Company's knowledge, threatened against
the Company or any of its subsidiaries before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or, to the Company's knowledge,
threatened, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the Company's knowledge, threatened against the Company or any of its
subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of its subsidiaries, (ii) to the
Company's knowledge, no union organizing activities are currently taking place
concerning the employees of the Company or any of its subsidiaries and
(iii) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974 or the rules and regulations promulgated thereunder
concerning the employees of the Company or any of its subsidiaries;

(bb)          the Company and its subsidiaries and their respective properties,
assets and operations are in compliance with, and the Company and each of its
subsidiaries hold all permits, authorizations and approvals required under,
Environmental Laws (as defined below), except to the extent that failure to so
comply or to hold such permits, authorizations or approvals would not,
individually or in the aggregate, have a Material Adverse Effect; there are no
past, present or, to the Company's knowledge, reasonably anticipated future
events, conditions, circumstances, activities, practices, actions, omissions or
plans that could reasonably be expected to give rise to any material costs or
liabilities to the Company or its subsidiaries under, or to interfere with or
prevent compliance by the Company or its subsidiaries with, Environmental Laws;
except as would not, individually or in the aggregate, have a Material Adverse
Effect, neither the Company nor any of its subsidiaries (i) to the Company's
knowledge, is the subject of any investigation, (ii) has received any notice or
claim, (iii) is a party to or affected by any pending or, to the Company's
knowledge, threatened action, suit or proceeding, (iv) is bound by any judgment,
decree or order or (v) has entered into any agreement, in each case relating to
any alleged violation of any Environmental Law or any actual or alleged release
or threatened release or cleanup at any location of any Hazardous Materials (as
defined below) (as used herein, "Environmental Law" means any federal, state,
local or foreign law, statute, ordinance, rule, regulation, order, decree,
judgment, injunction, permit, license, authorization or other binding
requirement, or common law, relating to health, safety or the protection,
cleanup or restoration of the

--------------------------------------------------------------------------------

-16-

environment or natural resources, including those relating to the distribution,
processing, generation, treatment, storage, disposal, transportation, other
handling or release or threatened release of Hazardous Materials, and "Hazardous
Materials" means any material (including, without limitation, pollutants,
contaminants, hazardous or toxic substances or wastes) that is regulated by or
may give rise to liability under any Environmental Law);

(cc)          all tax returns required to be filed by the Company and each of
its subsidiaries have been filed, and all taxes and other assessments of a
similar nature (whether imposed directly or through withholding) including any
interest, additions to tax or penalties applicable thereto due or claimed to be
due from such entities have been paid, other than those being contested in good
faith and for which adequate reserves have been provided;

(dd)          each of the Company and its subsidiaries maintains insurance
covering its properties, operations, personnel and businesses as the Company
reasonably deems adequate (after giving effect to any self-insurance and
retention levels compatible with the following standards); such insurance
insures against such losses and risks to an extent which is adequate in
accordance with customary industry practice to protect the Company and its
subsidiaries and their respective businesses;  all such insurance is fully in
force on the date hereof and will be fully in force at the time of purchase and
any additional time of purchase; neither the Company nor any of its subsidiaries
has reason to believe that it will not be able to renew any such insurance as
and when such insurance expires;

(ee)          neither the Company nor any of its subsidiaries has sustained
since the date of the last audited consolidated financial statements included
and incorporated by reference in the Registration Statement, the Pre-Pricing
Prospectuses and the Prospectus any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree;

(ff)          neither the Company nor any of its subsidiaries has sent or
received any communication regarding termination of, or intent not to renew, any
of the contracts or agreements referred to or described in any Pre-Pricing
Prospectus, the Prospectus or any Permitted Free Writing Prospectus, or referred
to or described in, or filed as an exhibit to, the Registration Statement or any
Incorporated Document, and no such termination or non-renewal has been
threatened by the Company or any of its subsidiaries or, to the Company's
knowledge, any other party to any such contract or agreement;

(gg)          the Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management's general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;

--------------------------------------------------------------------------------

-17-

(hh)          the Company has established and maintains and evaluates disclosure
controls and procedures (as such term is defined in Rule 13a-15 and 15d-15 under
the Exchange Act) and "internal control over financial reporting" (as such term
is defined in Rule 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company's Chief Executive Officer and its Chief Financial Officer by
others within those entities, and such disclosure controls and procedures are
effective to perform the functions for which they were established; the
Company's independent auditors and the Audit Committee of the Board of Directors
of the Company have been advised of: (i) all significant deficiencies, if any,
in the design or operation of internal controls which could adversely affect the
Company's ability to record, process, summarize, and report financial data; and
(ii) all fraud, if any, whether or not material, that involves management or
other employees who have a role in the Company's internal controls; all material
weaknesses, if any,  in internal controls have been identified for the Company's
auditors; since the date of the most recent evaluation of such disclosure
controls and procedures and internal controls, there have been no changes in
internal controls or in other factors that have materially affected or are
reasonably likely to materially affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses; the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company have made all
certifications required by the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley
Act") and any related rules and regulations promulgated by the Commission, and
the statements contained in each such certification were complete and correct
when made; and the Company, its subsidiaries and directors and officers are each
in compliance in all material respects with all applicable effective provisions
of the Sarbanes-Oxley Act and the rules and regulations of the Commission and
NASDAQ promulgated thereunder;

(ii)          the Company has not, directly or indirectly, including through any
subsidiary: (i) extended credit, arranged to extend credit, or renewed any
extension of credit, in the form of a personal loan, to or for any director or
executive officer of the Company, or to or for any family member or affiliate of
any director or executive officer of the Company; or (ii) made any material
modification, including any renewal thereof, to any term of any personal loan to
any director or executive officer of the Company, or any family member or
affiliate of any director or executive officer, which loan was outstanding on
July 30, 2002;

(jj)          each "forward-looking statement" (within the meaning of Section
27A of the Act or Section 21E of the Exchange Act) contained or incorporated by
reference in the Registration Statement, any Pre-Pricing Prospectus, the
Prospectus or any Permitted Free Writing Prospectus has been made or reaffirmed
with a reasonable basis and in good faith;

(kk)          all statistical or market-related data included or incorporated by
reference in the Registration Statement, any Pre-Pricing Prospectus, the
Prospectus or any Permitted Free Writing Prospectus are based on or derived from
sources that the Company believes to be reliable and accurate, and the Company
has obtained the written consent to the use of such data from such sources to
the extent required;

--------------------------------------------------------------------------------

-18-

(ll)          neither the Company nor any of its subsidiaries nor, to the
Company's knowledge, any employee or agent of the Company or its subsidiaries
has made any payment of funds of the Company or its subsidiaries or received or
retained any funds in violation of any law, rule or regulation, which payment,
receipt or retention of funds is of a character required to be disclosed in the
Registration Statement, any Pre-Pricing Prospectus or the Prospectus;

(mm)          neither the Company nor any of its subsidiaries nor any of their
respective directors, officers, affiliates or controlling persons has taken,
directly or indirectly, any action designed, or which has constituted or might
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares;

(nn)          to the Company's knowledge, there are no affiliations or
associations between any member of the NASD and (i) the Company or (ii) any of
the Company's officers, directors or 5% or greater security holders or any
beneficial owner of the Company's unregistered equity securities that were
acquired at any time on or after the 180th day immediately preceding the date
the Registration Statement was initially filed with the Commission, except as
disclosed in the Registration Statement (excluding the exhibits thereto), the
Pre-Pricing Prospectuses and the Prospectus;

(oo)          to the extent required in connection with their respective
businesses, each of the Company and its subsidiaries has the requisite provider
number or other authorization to bill, and to participate in, the Medicare
program and the respective Medicaid program in the state or states in which such
entity operates, with the benefit of a current and valid provider contract,
unless failure to maintain such provider number, other authorization or contract
would not, individually or in the aggregate, have a Material Adverse Effect;
neither the Company nor any of its subsidiaries is subject to any pending,
threatened, or has received notice of or, to the Company's knowledge a
contemplated, action, investigation, survey or audit which could reasonably be
expected to result either in a revocation or termination of any provider number,
authorization or contract or in the Company's or any of its subsidiaries'
exclusion from the Medicare or any state Medicaid programs;

(pp)          the Company and its subsidiaries are in compliance with applicable
provisions of federal or state laws governing Medicare or any state Medicaid
programs and any statutes or any regulations promulgated pursuant to such laws,
including, without limitation, Sections 1320a-7a and 1320a-7b of Title 42 of the
United States Code, and related state or local statutes or regulations,
corporate compliance and settlement agreements or any rules of professional
conduct, except for such provisions the violation of which would not,
individually or in the aggregate, have a Material Adverse Effect; no individual
with an ownership or control interest, as defined in 42 U.S.C. § 1320a-3(a)(3),
in the Company or any of its subsidiaries, or who is an officer, director or
managing employee as defined in 42 U.S.C. § 1320a-5(b), of the Company or any of
its subsidiaries is a person who would be excluded from participation in any
federal health care program as described in 42 U.S.C. § 1320a-7(b)(8)(B), except
as would not, individually or in the aggregate, have a Material

--------------------------------------------------------------------------------

-19-

Adverse Effect; the Company's and each of its subsidiaries' business practices
are in compliance with federal or state laws regarding physician ownership of
(or financial relationship with) and referral to entities providing healthcare
related goods or services, or laws requiring disclosure of financial interests
held by physicians in entities to which they may refer patients for the
provisions of health care related goods or services, except for those laws, the
violation of which would not, individually or in the aggregate, have a Material
Adverse Effect; and except as disclosed in the Registration Statement (excluding
the exhibits thereto), each Pre-Pricing Prospectus and the Prospectus, there are
no Medicare, Medicaid or any other recoupment or recoupments of any governmental
or private health care payor being sought, requested or claimed or, to the
Company's knowledge, threatened against the Company or any of its subsidiaries,
which, individually or in the aggregate, would result in a Material Adverse
Effect;

(qq)          neither the Company, its subsidiaries nor, to the knowledge of the
Company, any officer, director, employee or other agent of the Company or any of
its subsidiaries has engaged, directly or indirectly, in the following
activities:  (i) knowingly and willfully offering, paying, soliciting or
receiving any remuneration, in cash or in kind (a) in return for referring an
individual to a person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare or
Medicaid or any other third party payor, or (b) in return for purchasing,
leasing or ordering or arranging for, or recommending the purchasing, leasing or
ordering of, any good, facility, service, or item for which payment may be made
in whole or in part by Medicare or Medicaid or any other third party payor; or
(ii) knowingly and willfully making or causing to be made a false statement or
representation of a material fact in connection with the receipt of or claim for
any benefit or payment under the Medicare or Medicaid program or from any other
third party payor.

(rr)          the accounts receivable of the Company and its subsidiaries have
been adjusted to reflect material changes in the reimbursement policies of third
party payors such as Medicare, Medicaid, private insurance companies, health
maintenance organizations, preferred provider organizations, managed care
systems and other third party payors; the accounts receivable, after giving
effect to the allowance for doubtful accounts, relating to such third party
payors do not materially exceed amounts the Company and its subsidiaries are
entitled to receive; any amounts established as provisions for Medicare and
Medicaid adjustments or overpayments and adjustments or overpayments by any
other third party payors on the financial statements of the Company are
sufficient in all material respects to pay any amounts for which the Company and
its subsidiaries may be liable for such adjustments or overpayments;

(ss)          no written notice of any condemnation of or zoning change
affecting the properties or any part thereof of the Company or any of its
subsidiaries has been received, or, to the Company's knowledge, threatened, that
if consummated would, individually or in the aggregate, have a Material Adverse
Effect;

(tt)          except pursuant to this Agreement or as set forth in the
Registration

--------------------------------------------------------------------------------

-20-

Statement and the Prospectus, neither the Company nor any of its subsidiaries
has incurred any liability for any finder's or broker's fee or agent's
commission in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby;

(uu)          each of the Company and its subsidiaries or any other person
acting on behalf of the Company or its subsidiaries including, without
limitation, any director, officer, agent or employee of the Company or its
subsidiaries, has not, directly or indirectly, while acting on behalf of the
Company or its subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any other unlawful
payment.

In addition, any certificate signed by any officer of the Company or any of its
subsidiaries and delivered to the Underwriters or counsel for the Underwriters
in connection with the offering of the Shares shall be deemed to be a
representation and warranty by the Company or its subsidiary, as the case may
be, as to matters covered thereby, to each Underwriter.

4.          Certain Covenants of the Company.  The Company hereby agrees:

(a)          to furnish such information as may be required and otherwise to
cooperate in qualifying the Shares for offering and sale under the securities or
blue sky laws of such states or other jurisdictions as you may designate and to
maintain such qualifications in effect so long as you may request for the
distribution of the Shares; provided, however, that the Company shall not be
required to qualify as a foreign corporation, consent to the service of process
under the laws of any such jurisdiction (except service of process with respect
to the offering and sale of the Shares) or subject itself to taxation in respect
of doing business in any such jurisdiction in which it is not otherwise subject
to such taxation; and to promptly advise you of the receipt by the Company of
any notification with respect to the suspension of the qualification of the
Shares for offer or sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose;

(b)          to make available to the Underwriters in New York City, as soon as
practicable after this Agreement becomes effective, and thereafter from time to
time to furnish to the Underwriters, as many copies of the Prospectus (or of the
Prospectus as amended or supplemented if the Company shall have made any
amendments or supplements thereto after the effective date of the Registration
Statement) as the Underwriters may request for the purposes contemplated by the
Act; in case any Underwriter is required to deliver (whether physically or
through compliance with Rule 172 under the Act or any similar rule), in
connection with the sale of the Shares, a prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act, or after the time a post-effective
amendment to the Registration Statement is required pursuant to Item 512(a) of
Regulation S-K under the Act, the Company will prepare, at its expense, promptly
upon request such amendment or amendments to the

--------------------------------------------------------------------------------

-21-

 Registration Statement and the Prospectus as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Act or Item 512(a)
of Regulation S-K under the Act, as the case may be;

(c)          if, at the time this Agreement is executed and delivered, it is
necessary for a post-effective amendment to the Registration Statement, or a
Registration Statement under Rule 462(b) under the Act, to be filed with the
Commission and become effective before the Shares may be sold, the Company will
use its best efforts to cause such post-effective amendment or such Registration
Statement to be filed and become effective as soon as possible, and the Company
will advise you promptly and, if requested by you, will confirm such advice in
writing, (i) when such post-effective amendment or such Registration Statement
has become effective, and (ii) if Rule 430A under the Act is used, when the
Prospectus is filed with the Commission pursuant to Rule 424(b) under the Act
(which the Company agrees to file in a timely manner in accordance with such
Rules);

(d)          to advise you promptly, confirming such advice in writing, of any
request by the Commission for amendments or supplements to the Registration
Statement, any Pre-Pricing Prospectus, the Prospectus or any Permitted Free
Writing Prospectus or for additional information with respect thereto, or of
notice of institution of proceedings for, or the entry of a stop order,
suspending the effectiveness of the Registration Statement and, if the
Commission should enter a stop order suspending the effectiveness of the
Registration Statement, to use its best efforts to obtain the lifting or removal
of such order as soon as possible; to advise you promptly of any proposal to
amend or supplement the Registration Statement, any Pre-Pricing Prospectus or
the Prospectus, and to provide you and Underwriters' counsel copies of any such
documents for review and comment a reasonable amount of time prior to any
proposed filing and to file no such amendment or supplement to which you shall
object in writing;

(e)          subject to Section 4(d) hereof, to file promptly all reports and
documents and any preliminary or definitive proxy or information statement
required to be filed by the Company with the Commission in order to comply with
the Exchange Act for so long as a prospectus is required by the Act to be
delivered (whether physically or through compliance with Rule 172 under the Act
or any similar rule) in connection with any sale of Shares; and to provide you,
for your review and comment, with a copy of such reports and statements and
other documents to be filed by the Company pursuant to Section 13, 14 or 15(d)
of the Exchange Act during such period a reasonable amount of time prior to any
proposed filing, and to promptly notify you of such filing;

(f)          if necessary or appropriate, to file a registration statement
pursuant to, and in accordance with, Rule 462(b) under the Act and to pay the
applicable fees in accordance with the Act;

(g)          to advise the Underwriters promptly of the happening of any event
within the period during which a prospectus is required by the Act to be
delivered (whether physically or through compliance with Rule 172 under the Act
or any similar rule) in connection with any

--------------------------------------------------------------------------------

-22-

sale of Shares, which event could require the making of any change in the
Prospectus then being used so that the Prospectus would not include an untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they are made, not misleading, and, during such time, subject to Section 4(d)
hereof, to prepare and furnish, at the Company's expense, to the Underwriters
promptly such amendments or supplements to such Prospectus as may be necessary
to reflect any such change;

(h)          to make generally available to its security holders an earnings
statement of the Company (which will satisfy the provisions of Section 11(a) of
the Act) covering a period of twelve months beginning after the effective date
of the Registration Statement (as defined in Rule 158(c) under the Act) as soon
as is reasonably practicable after the termination of such twelve-month period
but in any case not later than May 10, 2006;

(i)          to furnish to you four copies of the Registration Statement, as
initially filed with the Commission, and of all amendments thereto (including
all exhibits thereto and documents incorporated by reference therein) and
sufficient copies of the foregoing (other than exhibits) for distribution of a
copy to each of the other Underwriters;

(j)          to furnish to you promptly and, upon request, to each of the other
Underwriters for a period of two years from the date of this Agreement (i)
copies of any reports, proxy statements, or other communications which the
Company shall send to its stockholders or shall from time to time publish or
publicly disseminate, (ii) copies of all annual, quarterly, transition and
current reports filed with the Commission on Forms 10-K, 10-Q and 8-K, or such
other similar forms as may be designated by the Commission, (iii) copies of
documents or reports filed with any national securities exchange on which any
class of securities of the Company is listed, and (iv) such other information as
you may reasonably request regarding the Company or its subsidiaries; provided,
however, that in no case shall the Company be required to furnish materials
pursuant to this paragraph which are filed and publicly accessible via the
Commission's EDGAR database;

(k)          to furnish to you as early as practicable prior to the time of
purchase and any additional time of purchase, as the case may be, but not later
than two business days prior thereto, a copy of the latest available unaudited
interim and monthly consolidated financial statements, if any, of the Company
and its subsidiaries which have been read by the Company's independent
registered public accountants, as stated in their letter to be furnished
pursuant to Section 6(b) hereof;

(l)          to apply the net proceeds from the sale of the Shares in the manner
set forth under the caption "Use of Proceeds" in the Prospectus Supplement;

(m)          to pay all costs, expenses, fees and taxes in connection with (i)
the preparation and filing of the Registration Statement, each Basic Prospectus,
each Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus, each
Permitted Free Writing Prospectus and any amendments or supplements thereto, and
the printing and furnishing of

--------------------------------------------------------------------------------

-23-

copies of each thereof to the Underwriters and to dealers (including costs of
mailing and shipment), (ii) the registration, issue, sale and delivery of the
Shares including any stock or transfer taxes and stamp or similar duties payable
upon the sale, issuance or delivery of the Shares to the Underwriters, (iii) the
producing, word processing and/or printing of this Agreement, any Agreement
Among Underwriters, any dealer agreements, any Powers of Attorney and any
closing documents (including compilations thereof) and the reproduction and/or
printing and furnishing of copies of each thereof to the Underwriters and
(except closing documents) to dealers (including costs of mailing and shipment),
(iv) the qualification of the Shares for offering and sale under state or
foreign laws and the determination of their eligibility for investment under
state or foreign law (including the reasonable legal fees and filing fees and
other disbursements of counsel for the Underwriters) and the printing and
furnishing of copies of any blue sky surveys or legal investment surveys to the
Underwriters and to dealers, (v) any listing of the Shares on any securities
exchange or qualification of the Shares for quotation on NASDAQ and any
registration thereof under the Exchange Act, (vi) any filing for review of the
public offering of the Shares by the NASD, including the reasonable legal fees
and filing fees and other disbursements of counsel to the Underwriters relating
to NASD matters, (vii) the fees and disbursements of any transfer agent or
registrar for the Shares, (viii) the costs and expenses of the Company relating
to presentations or meetings undertaken in connection with the marketing of the
offering and sale of the Shares to prospective investors and the Underwriters'
sales forces, including, without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel,
lodging and other expenses incurred by the officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show and (ix) the performance of the Company's other obligations hereunder;

(n)          to comply with Rule 433(g) under the Act;

(o)          beginning on the date hereof and ending on, and including, the date
that is 90 days after the date hereof (the "Lock-Up Period"), without the prior
written consent of UBS, not to (i) sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase or otherwise dispose of
or agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act and the rules and regulations of
the Commission promulgated thereunder, with respect to, any Common Stock or
securities convertible into or exchangeable or exercisable for Common Stock or
warrants or other rights to purchase Common Stock or any other securities of the
Company that are substantially similar to Common Stock, (ii) file or cause to
become effective a registration statement under the Act relating to the offer
and sale of any shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock or warrants or other rights to
purchase Common Stock or any other securities of the Company that are
substantially similar to Common Stock, (iii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, or warrants or other rights to
purchase Common Stock or any such securities, whether any such transaction is

--------------------------------------------------------------------------------

-24-

to be settled by delivery of Common Stock or such other securities, in cash or
otherwise or (iv) publicly announce an intention to effect any transaction
specified in clause (i), (ii) or (iii), except, in each case, for (A) the
registration of the offer and sale of the Shares as contemplated by this
Agreement, (B) issuances of Common Stock upon the exercise of options or
warrants disclosed as outstanding in the Registration Statement (excluding the
exhibits thereto), each Pre-Pricing Prospectus and the Prospectus, (C) the
issuance of employee stock options not exercisable during the Lock-Up Period
pursuant to stock option plans described in the Registration Statement
(excluding the exhibits thereto), each Pre-Pricing Prospectus and the Prospectus
and (D) the issuance of Common Stock pursuant to the Company's Plan of
Reorganization; provided, however, that if (a) during the period that begins on
the date that is fifteen (15) calendar days plus three (3) business days before
the last day of the Lock-Up Period and ends on the last day of the Lock-Up
Period, the Company issues an earnings release or material news or a material
event relating to the Company occurs; or (b) prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the sixteen (16) day period beginning on the last day of the Lock-Up
Period, then the restrictions imposed by this Section 4(p) shall continue to
apply until the expiration of the date that is fifteen (15) calendar days plus
three (3) business days after the date on which the issuance of the earnings
release or the material news or material event occurs;

(p)          not, at any time at or after the execution of this Agreement, to
offer or sell any Shares by means of any "prospectus" (within the meaning of the
Act), or use any "prospectus" (within the meaning of the Act) in connection with
the offer or sale of the Shares, in each case other than the Prospectus;

(q)          the Company will not, and will cause its subsidiaries not to, take,
directly or indirectly, any action designed, or which will constitute, or has
constituted, or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares; provided, however, that this
covenant does not relate to any action taken by the Underwriters;

(r)          to use its best efforts to cause the Shares to be listed for
quotation on NASDAQ and to maintain such listing for the Common Stock, including
the Shares; and

(s)          to maintain a transfer agent and, if necessary under the
jurisdiction of incorporation of the Company, a registrar for the Common Stock.

5.          Reimbursement of Underwriters' Expenses.  If the Shares are not
delivered for any reason other than the termination of this Agreement pursuant
to the fifth paragraph of Section 8 hereof or the default by one or more of the
Underwriters in its or their respective obligations hereunder, the Company
shall, in addition to paying the amounts described in Section 4(n) hereof,
reimburse the Underwriters for all of their out‑of‑pocket expenses, including
the reasonable fees and disbursements of their counsel.

6.          Conditions of Underwriters' Obligations.  The several obligations of
the Underwriters

--------------------------------------------------------------------------------

-25-

hereunder are subject to the accuracy of the representations and warranties on
the part of the Company on the date hereof, at the time of purchase and, if
applicable, at the additional time of purchase, the performance by the Company
of its obligations hereunder and to the following additional conditions
precedent:

(a)          The Company shall furnish to you at the time of purchase and, if
applicable, at the additional time of purchase, opinions of O'Melveny & Myers
LLP, counsel for the Company, and Michael Newman, Executive Vice President and
General Counsel of the Company, each addressed to the Underwriters and dated the
time of purchase or the additional time of purchase, as the case may be, with
executed copies for each of the other Underwriters and in form and substance
satisfactory to counsel for the Underwriters, in substantially the form set
forth in Exhibit B and C hereto, respectively.

(b)          You shall have received from Ernst & Young LLP letters dated,
respectively, the date of this Agreement, the time of purchase and, if
applicable, the additional time of purchase, and addressed to the Underwriters
(with executed copies for each of the Underwriters) in the forms heretofore
approved by UBS, which letters shall cover, without limitation, the various
financial disclosures, if any, contained in the Permitted Free Writing
Prospectuses, if any.

(c)         You shall have received from KPMG LLP letters dated, respectively,
the date of this Agreement, the time of purchase and, if applicable, the
additional time of purchase, and addressed to the Underwriters (with executed
copies for each of the Underwriters) in the forms heretofore approved by UBS,
which letters shall cover, without limitation, the various financial
disclosures, if any, contained in the Permitted Free Writing Prospectuses, if
any.

(d)          You shall have received at the time of purchase and, if applicable,
at the additional time of purchase, the favorable opinion of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Underwriters, dated the time of
purchase or the additional time of purchase, as the case may be, in form and
substance reasonably satisfactory to UBS.

(e)          No Prospectus or amendment or supplement to the Registration
Statement or the Prospectus, including documents deemed to be incorporated by
reference therein, shall have been filed to which you shall have objected in
writing.

(f)          The Registration Statement and any registration statement required
to be filed, prior to the sale of the Shares, under the Act pursuant to Rule
462(b) shall have been filed and shall have become effective under the Act.  The
Prospectus Supplement shall have been filed with the Commission pursuant to Rule
424(b) under the Act at or before 5:30 P.M., New York City time, on the second
full business day after the date of this Agreement (or such earlier time as may
be required under the Act).

(g)          Prior to the time of purchase, and, if applicable, the additional
time of purchase, (i) no stop order with respect to the effectiveness of the
Registration Statement shall have been issued under the Act or proceedings
initiated under Section 8(d) or 8(e) of the Act;

--------------------------------------------------------------------------------

-26-

(ii) the Registration Statement and all amendments thereto shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(iii) none of the Pre-Pricing Prospectuses or the Prospectus, and no amendment
or supplement thereto, shall include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading;
(iv) no Disclosure Package, and no amendment or supplement thereto, shall
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading; and (v) none of the
Permitted Free Writing Prospectuses, if any, shall contain any information that
conflicts with the information contained in the Registration Statement, any
Pre-Pricing Prospectus or the Prospectus, including any document incorporated by
reference therein or, when taken together with each Pre-Pricing Prospectus,
shall include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.

(h)          Between the time of execution of this Agreement and the time of
purchase or the additional time of purchase, as the case may be, (i) no material
adverse change or any development involving a prospective material adverse
change in the business, properties, management, financial condition or results
of operations of the Company and its subsidiaries taken as a whole shall occur
or become known and (ii) no transaction which is material and adverse to the
Company has been entered into by the Company or any of its subsidiaries.

(i)          The Company will, at the time of purchase and, if applicable, at
the additional time of purchase, deliver to you a certificate of its Chief
Executive Officer and its Chief Financial Officer, dated the time of purchase or
the additional time of purchase, as the case may be, in the form attached as
Exhibit D hereto.

(j)          You shall have received the agreement (each, a "Lock-Up
Agreement"), in the form set forth as Exhibit A hereto, of (i) each of the
Company's directors and officers and (ii) each stockholder of the Company, in
each case, named in Exhibit A-1 hereto; and each such Lock-Up Agreement shall be
in full force and effect at the time of purchase and the additional time of
purchase, as the case may be.

(k)          The Company shall have furnished to you such other documents and
certificates as to the accuracy and completeness of any statement in the
Registration Statement, any Pre-Pricing Prospectus, the Prospectus or any
Permitted Free Writing Prospectus as of the time of purchase and, if applicable,
the additional time of purchase, as you may reasonably request.

(l)          The Shares shall have been approved for quotation on NASDAQ,
subject only to notice of issuance at or prior to the time of purchase or the
additional time of purchase, as the case may be.

--------------------------------------------------------------------------------

-27-

(m)          The NASD shall not have raised any objection with respect to the
fairness or reasonableness of the underwriting, or other arrangements of the
transactions, contemplated hereby that has not been satisfied.

(n)          The Company will, at the time of purchase and, if applicable, at
the additional time of purchase, deliver to you a certificate of its Chief
Financial Officer, dated the time of purchase or the additional time of
purchase, as the case may be, in the form attached as Exhibit E hereto.

7.          Effective Date of Agreement; Termination.  This Agreement shall
become effective when the parties hereto have executed and delivered this
Agreement.

                    The obligations of the several Underwriters hereunder shall
be subject to termination in the absolute discretion of UBS, if (1) since the
time of execution of this Agreement or the earlier respective dates as of which
information is given in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, there has been any material adverse change or any development involving a
prospective material adverse change in the business, properties, management,
financial condition or results of operations of the Company and its subsidiaries
taken as a whole, which would, in the sole judgment of UBS, make it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares on the terms and in the manner contemplated in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any, or (2) since the time of execution of this
Agreement, there shall have occurred: (A) a suspension or material limitation in
trading in securities generally on the NYSE, the American Stock Exchange or the
NASDAQ; (B) a suspension or material limitation in trading in the Company's
securities on NASDAQ; (C) a general moratorium on commercial banking activities
declared by either federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (D) an outbreak or escalation of hostilities or acts of
terrorism involving the United States or a declaration by the United States of a
national emergency or war; or (E) any other calamity or crisis or any change in
financial, political or economic conditions in the United States or elsewhere,
if the effect of any such event specified in clause (D) or (E), in the sole
judgment of UBS, makes it impracticable or inadvisable to proceed with the
public offering or the delivery of the Shares on the terms and in the manner
contemplated in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any.

                    If UBS elects to terminate this Agreement as provided in
this Section 7, the Company and each other Underwriter shall be notified
promptly in writing.

                    If the sale to the Underwriters of the Shares, as
contemplated by this Agreement, is not carried out by the Underwriters for any
reason permitted under this Agreement or if such sale is not carried out because
the Company shall be unable to comply with any of the terms of this Agreement,
the Company shall not be under any obligation or liability under this Agreement
(except to the extent provided in Sections 4(n), 5 and 9 hereof), and the
Underwriters shall be under no obligation or liability to the Company under this
Agreement (except to the extent provided in Section 9 hereof) or to one another
hereunder.

--------------------------------------------------------------------------------

-28-

8.          Increase in Underwriters' Commitments.  Subject to Sections 6 and 7
hereof, if any Underwriter shall default in its obligation to take up and pay
for the Firm Shares to be purchased by it hereunder (otherwise than for a
failure of a condition set forth in Section 6 hereof or a reason sufficient to
justify the termination of this Agreement under the provisions of Section 7
hereof) and if the number of Firm Shares which all Underwriters so defaulting
shall have agreed but failed to take up and pay for does not exceed 10% of the
total number of Firm Shares, the non‑defaulting Underwriters (including the
Underwriters, if any, substituted in the manner set forth below) shall take up
and pay for (in addition to the aggregate number of Firm Shares they are
obligated to purchase pursuant to Section 1 hereof) the number of Firm Shares
agreed to be purchased by all such defaulting Underwriters, as hereinafter
provided.  Such Shares shall be taken up and paid for by such non-defaulting
Underwriters in such amount or amounts as you may designate with the consent of
each Underwriter so designated or, in the event no such designation is made,
such Shares shall be taken up and paid for by all non-defaulting Underwriters
pro rata in proportion to the aggregate number of Firm Shares set forth opposite
the names of such non-defaulting Underwriters in Schedule A.

                    Without relieving any defaulting Underwriter from its
obligations hereunder, the Company agrees with the non-defaulting Underwriters
that it will not sell any Firm Shares hereunder unless all of the Firm Shares
are purchased by the Underwriters (or by substituted Underwriters selected by
you with the approval of the Company or selected by the Company with your
approval).

                    If a new Underwriter or Underwriters are substituted by the
Underwriters or by the Company for a defaulting Underwriter or Underwriters in
accordance with the foregoing provision, the Company or you shall have the right
to postpone the time of purchase for a period not exceeding five business days
in order that any necessary changes in the Registration Statement and the
Prospectus and other documents may be effected.

                    The term Underwriter as used in this Agreement shall refer
to and include any Underwriter substituted under this Section 8 with like effect
as if such substituted Underwriter had originally been named in Schedule A
hereto.

                    If the aggregate number of Firm Shares which the defaulting
Underwriter or Underwriters agreed to purchase exceeds 10% of the total number
of Firm Shares which all Underwriters agreed to purchase hereunder, and if
neither the non-defaulting Underwriters nor the Company shall make arrangements
within the five business day period stated above for the purchase of all the
Firm Shares which the defaulting Underwriter or Underwriters agreed to purchase
hereunder, this Agreement shall terminate without further act or deed and
without any liability on the part of the Company to any Underwriter and without
any liability on the part of any non-defaulting Underwriter to the Company. 
Nothing in this paragraph, and no action taken hereunder, shall relieve any
defaulting Underwriter from liability in respect of any default of such
Underwriter under this Agreement.

9.          Indemnity and Contribution.

(a)          The Company agrees to indemnify, defend and hold harmless each
Underwriter, its partners, directors and officers, and any person who controls
any Underwriter

--------------------------------------------------------------------------------

-29-

within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, any such Underwriter or any such
person may incur under the Act, the Exchange Act, the common law or otherwise,
insofar as such loss, damage, expense, liability or claim arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or in the Registration Statement
as amended by any post-effective amendment thereof by the Company) or arises out
of or is based upon any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as any such loss, damage, expense, liability or claim
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in, and in conformity with information concerning
such Underwriter furnished in writing by or on behalf of such Underwriter
through you to the Company expressly for use in, the Registration Statement or
arises out of or is based upon any omission or alleged omission to state a
material fact in the Registration Statement in connection with such information,
which material fact was not contained in such information and which material
fact was required to be stated in such Registration Statement or was necessary
to make such information not misleading, (ii) any untrue statement or alleged
untrue statement of a material fact included in any Prospectus (the term
Prospectus for the purpose of this Section 9 being deemed to include any Basic
Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus and any amendments or supplements to the foregoing), or in any
Permitted Free Writing Prospectus, or in any "issuer information" (as defined in
Rule 433 under the Act) that is filed or required to be filed with the
Commission pursuant to Rule 433(d) under the Act of the Company or in any
Prospectus together with any combination of one or more of the Permitted Free
Writing Prospectuses, if any, or arises out of or is based upon any omission or
alleged omission to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except, with respect to such Prospectus or Permitted Free
Writing Prospectus, insofar as any such loss, damage, expense, liability or
claim arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in, and in conformity with information
concerning such Underwriter furnished in writing by or on behalf of such
Underwriter through you to the Company expressly for use in, such Prospectus or
Permitted Free Writing Prospectus or arises out of or is based upon any omission
or alleged omission to state a material fact in such Prospectus or Permitted
Free Writing Prospectus in connection with such information, which material fact
was not contained in such information and which material fact was necessary in
order to make the statements in such information, in the light of the
circumstances under which they were made, not misleading or (iii) any untrue
statement or alleged untrue statement of any material fact contained in any
audio or visual materials provided by the Company or based upon written
information furnished by or on behalf of the Company including, without
limitation, slides, videos, films or tape recordings used in connection with the
marketing of the Shares.

(b)          Each Underwriter severally agrees to indemnify, defend and hold
harmless the Company, its directors and officers and any person who controls the
Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, and the successors and

--------------------------------------------------------------------------------

-30-

assigns of all of the foregoing persons, from and against any loss, damage,
expense, liability or claim (including the reasonable cost of investigation)
which, jointly or severally, the Company or any such person may incur under the
Act, the Exchange Act, the common law or otherwise, insofar as such loss,
damage, expense, liability or claim arises out of or is based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in,
and in conformity with information concerning such Underwriter furnished in
writing by or on behalf of such Underwriter through you to the Company expressly
for use in, the Registration Statement (or in the Registration Statement as
amended by any post-effective amendment thereof by the Company), or arises out
of or is based upon any omission or alleged omission to state a material fact in
such Registration Statement in connection with such information, which material
fact was not contained in such information and which material fact was required
to be stated in such Registration Statement or was necessary to make such
information not misleading or (ii) any untrue statement or alleged untrue
statement of a material fact contained in, and in conformity with information
concerning such Underwriter furnished in writing by or on behalf of such
Underwriter through you to the Company expressly for use in, a Prospectus or a
Permitted Free Writing Prospectus, or arises out of or is based upon any
omission or alleged omission to state a material fact in such Prospectus or
Permitted Free Writing Prospectus in connection with such information, which
material fact was not contained in such information and which material fact was
necessary in order to make the statements in such information, in the light of
the circumstances under which they were made, not misleading.

(c)          If any action, suit or proceeding (each, a "Proceeding") is brought
against a person (an "indemnified party") in respect of which indemnity may be
sought against the Company or an Underwriter (as applicable, the "indemnifying
party") pursuant to subsection (a) or (b), respectively, of this Section 9, such
indemnified party shall promptly notify such indemnifying party in writing of
the institution of such Proceeding and such indemnifying party shall assume the
defense of such Proceeding, including the employment of counsel reasonably
satisfactory to such indemnified party and payment of all fees and expenses;
provided, however, that the omission to so notify such indemnifying party shall
not relieve such indemnifying party from any liability which such indemnifying
party may have to any indemnified party or otherwise.  The indemnified party or
parties shall have the right to employ its or their own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless the employment of such counsel shall have
been authorized in writing by the indemnifying party in connection with the
defense of such Proceeding or the indemnifying party shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
defend such Proceeding or such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from, additional to or in conflict with those available to such
indemnifying party (in which case such indemnifying party shall not have the
right to direct the defense of such Proceeding on behalf of the indemnified
party or parties), in any of which events such fees and expenses shall be borne
by such indemnifying party and paid as incurred (it being understood, however,
that such indemnifying party shall not be liable for the expenses of more than
one separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction

--------------------------------------------------------------------------------

-31-

representing the indemnified parties who are parties to such Proceeding).  The
indemnifying party shall not be liable for any settlement of any Proceeding
effected without its written consent but, if settled with its written consent,
such indemnifying party agrees to indemnify and hold harmless the indemnified
party or parties from and against any loss or liability by reason of such
settlement.  Notwithstanding the foregoing sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
sentence of this Section 9(c), then the indemnifying party agrees that it shall
be liable for any settlement of any Proceeding effected without its written
consent if (i) such settlement is entered into more than 60 business days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall not have fully reimbursed the indemnified party in
accordance with such request prior to the date of such settlement and (iii) such
indemnified party shall have given the indemnifying party at least 30 days'
prior notice of its intention to settle.  No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened Proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such Proceeding and does not include an admission of fault or culpability or
a failure to act by or on behalf of such indemnified party.

(d)          If the indemnification provided for in this Section 9 is
unavailable to an indemnified party under subsections (a) and (b) of this
Section 9 or insufficient to hold an indemnified party harmless in respect of
any losses, damages, expenses, liabilities or claims referred to therein, then
each applicable indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other hand from the offering of the Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of the Underwriters on the other in connection with the statements or
omissions which resulted in such losses, damages, expenses, liabilities or
claims, as well as any other relevant equitable considerations.  The relative
benefits received by the Company on the one hand and the Underwriters on the
other shall be deemed to be in the same respective proportions as the total
proceeds from the offering (net of underwriting discounts and commissions but
before deducting expenses) received by the Company, and the total underwriting
discounts and commissions received by the Underwriters, bear to the aggregate
public offering price of the Shares.  The relative fault of the Company on the
one hand and of the Underwriters on the other shall be determined by reference
to, among other things, whether the untrue statement or alleged untrue statement
of a material fact or omission or alleged omission relates to information
supplied by the Company or by the Underwriters and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of the
losses, damages, expenses, liabilities and claims referred to in this subsection
shall be deemed to include any legal or

--------------------------------------------------------------------------------

-32-

other fees or expenses reasonably incurred by such party in connection with
investigating, preparing to defend or defending any Proceeding.

(e)          The Company and the Underwriters agree that it would not be just
and equitable if contribution pursuant to this Section 9 were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in subsection (d) above.  Notwithstanding
the provisions of this Section 9, no Underwriter shall be required to contribute
any amount in excess of the amount by which the total price at which the Shares
underwritten by such Underwriter and distributed to the public were offered to
the public exceeds the amount of any damage which such Underwriter has otherwise
been required to pay by reason of such untrue statement or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Underwriters' obligations to contribute pursuant to this
Section 9 are several in proportion to their respective underwriting commitments
and not joint.

(f)          The indemnity and contribution agreements contained in this Section
9 and the covenants, warranties and representations of the Company contained in
this Agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of any Underwriter, its partners, directors
or officers or any person (including each partner, officer or director of such
person) who controls any Underwriter within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act, or by or on behalf of the Company, its
directors or officers or any person who controls the Company within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act, and shall survive
any termination of this Agreement or the issuance and delivery of the Shares. 
The Company and each Underwriter agree promptly to notify each other of the
commencement of any Proceeding against it and, in the case of the Company,
against any of the Company's officers or directors in connection with the
issuance and sale of the Shares, or in connection with the Registration
Statement, any Pre-Pricing Prospectus, the Prospectus or any Permitted Free
Writing Prospectus.

10.          Information Furnished by the Underwriters.  The statements set
forth in the last paragraph on the cover page of the Prospectus and the
statements set forth in the fourth and fifth paragraphs under the caption
"Underwriting" and under the captions "Underwriting-Commissions and Discounts"
and "Underwriting-Price stabilization, Short Positions, Passive Market Making"
in the Prospectus, only insofar as such statements relate to the amount of
selling concession and reallowance or to over-allotment and stabilization
activities that may be undertaken by the Underwriters, constitute the only
information furnished by or on behalf of the Underwriters as such information is
referred to in Sections 3 and 9 hereof.

11.          Notices.  Except as otherwise herein provided, all statements,
requests, notices and agreements shall be in writing or by telegram or facsimile
and, if to the Underwriters, shall be sufficient in all respects if delivered or
sent to UBS Securities LLC, 299 Park Avenue, New York, NY

--------------------------------------------------------------------------------

-33-

10171-0026, Attention:  Syndicate Department and, if to the Company, shall be
sufficient in all respects if delivered or sent to the Company at the offices of
the Company at  18831 Von Karman, Suite 400, Irvine, California, Attention: 
Michael Newman, Esq., General Counsel.

12.          Governing Law; Construction.  This Agreement and any claim,
counterclaim or dispute of any kind or nature whatsoever arising out of or in
any way relating to this Agreement ("Claim"), directly or indirectly, shall be
governed by, and construed in accordance with, the laws of the State of New
York.  The section headings in this Agreement have been inserted as a matter of
convenience of reference and are not a part of this Agreement.

13.          Submission to Jurisdiction.  Except as set forth below, no Claim
may be commenced, prosecuted or continued in any court other than the courts of
the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York, which courts
shall have jurisdiction over the adjudication of such matters, and the Company
consents to the jurisdiction of such courts and personal service with respect
thereto.  The Company hereby consents to personal jurisdiction, service and
venue in any court in which any Claim arising out of or in any way relating to
this Agreement is brought by any third party against any Underwriter or any
indemnified party.  Each Underwriter and the Company (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement.  The Company agrees that a final judgment
in any such action, proceeding or counterclaim brought in any such court shall
be conclusive and binding upon the Company and may be enforced in any other
courts to the jurisdiction of which the Company is or may be subject, by suit
upon such judgment.

14.          No Fiduciary Relationship. The Company hereby acknowledges that the
Underwriters are acting solely as an underwriter in connection with the purchase
and sale of the Company's securities. The Company further acknowledges that the
Underwriters are acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm's length basis, and in no event do the
parties intend that the Underwriters act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that the Underwriters may undertake or have
undertaken in furtherance of the purchase and sale of the Company's securities,
either before or after the date hereof. The Underwriters hereby expressly
disclaim any fiduciary or similar obligations to the Company, either in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company and the Underwriters
agree that they are each responsible for making their own independent judgments
with respect to any such transactions, and that any opinions or views expressed
by the Underwriters to the Company regarding such transactions, including, but
not limited to, any opinions or views with respect to the price or market for
the Company's securities, do not constitute advice or recommendations to the
Company. The Company hereby waives and releases, to the fullest extent permitted
by law, any claims that the Company may have against the Underwriters with
respect to any breach or alleged breach of any fiduciary or similar duty to the
Company in connection with the transactions contemplated by this Agreement or
any matters leading up to such transactions. 

--------------------------------------------------------------------------------

-34-

15.          Parties at Interest.  The Agreement herein set forth has been and
is made solely for the benefit of the Underwriters and the Company and to the
extent provided in Section 9 hereof the controlling persons, partners, directors
and officers referred to in such Section, and their respective successors,
assigns, heirs, personal representatives and executors and administrators.  No
other person, partnership, association or corporation (including a purchaser, as
such purchaser, from any of the Underwriters) shall acquire or have any right
under or by virtue of this Agreement.

16.          Counterparts.  This Agreement may be signed by the parties in one
or more counterparts which together shall constitute one and the same agreement
among the parties.

17.          Successors and Assigns.  This Agreement shall be binding upon the
Underwriters and the Company and their successors and assigns and any successor
or assign of any substantial portion of the Company's and any of the
Underwriters' respective businesses and/or assets.

18.          Miscellaneous.  UBS, an indirect, wholly owned subsidiary of UBS
AG, is not a bank and is separate from any affiliated bank, including any U.S.
branch or agency of UBS AG.  Because UBS is a separately incorporated entity, it
is solely responsible for its own contractual obligations and commitments,
including obligations with respect to sales and purchases of securities. 
Securities sold, offered or recommended by UBS are not deposits, are not insured
by the Federal Deposit Insurance Corporation, are not guaranteed by a branch or
agency, and are not otherwise an obligation or responsibility of a branch or
agency.

 

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

--------------------------------------------------------------------------------

-35-

                    If the foregoing correctly sets forth the understanding
between the Company and the several Underwriters, please so indicate in the
space provided below for that purpose, whereupon this Agreement and your
acceptance shall constitute a binding agreement between the Company and the
Underwriters, severally.
 

Very truly yours,

 

SUN HEALTHCARE GROUP, INC.

   

By:    /s/ Michael Newman                         

        Name:  Michael Newman

        Title:    Executive Vice President

 

 

--------------------------------------------------------------------------------

-36-

Accepted and agreed to as of the

date first above written, on

behalf of themselves and the other several

Underwriters named in Schedule A

 

UBS SECURITIES LLC

CIBC WORLD MARKETS CORP.

JEFFERIES & COMPANY, INC.

   

By:  UBS SECURITIES LLC

   

By:    /s/ Jon Santemma                        

Name:  Jon Santemma

Title:    Managing Director

   

By:    /s/ Keith Lockwood                     

Name:  Keith Lockwood

Title:    Director

 

--------------------------------------------------------------------------------

SCHEDULE A

Number of

Underwriter

Firm Shares

   

UBS SECURITIES LLC

3,300,000

CIBC WORLD MARKETS CORP.

1,350,000

JEFFERIES & COMPANY, INC.

1,350,000

                

Total........................

6,000,000

  ==============

 

 

 

--------------------------------------------------------------------------------

SCHEDULE B

PERMITTED FREE WRITING PROSPECTUSES

N/A.

 

 

 

--------------------------------------------------------------------------------

-39-

SCHEDULE C

ROAD SHOWS

 

 

--------------------------------------------------------------------------------

-40-

SCHEDULE D

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

Lock-Up Agreement

December 20, 2005

UBS Securities LLC
CIBC World Markets Corp.
Jefferies & Company, Inc.
          Together with the other Underwriters
          named in Schedule A to the Underwriting
          Agreement referred to herein

c/o UBS Securities LLC
299 Park Avenue
New York, New York 10171-0026


Ladies and Gentlemen:

                This Lock-Up Agreement is being delivered to you in connection
with the proposed Underwriting Agreement (the "Underwriting Agreement") to be
entered into by Sun Healthcare Group, Inc., a Delaware corporation (the
"Company"), and you and the other underwriters named in Schedule A to the
Underwriting Agreement, with respect to the public offering (the "Offering") of
common stock, par value $0.01 per share, of the Company (the "Common Stock").

                In order to induce you to enter into the Underwriting Agreement,
the undersigned agrees that, for a period (the "Lock-Up Period") beginning on
the date hereof and ending on, and including, the date that is 90 days after the
date of the final prospectus supplement relating to the Offering, the
undersigned will not, without the prior written consent of UBS Securities LLC,
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or file (or participate in the filing of) a registration
statement with the Securities and Exchange Commission (the "Commission") in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder (the "Exchange Act") with respect to, any
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, or warrants or other rights to purchase Common Stock or any
such securities, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, or warrants or other rights to purchase Common Stock or any
such securities, whether any such transaction is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise or (iii) publicly
announce an intention to effect any transaction specified in clause (i) or
(ii).  The foregoing sentence shall not apply to (a) the registration of the
offer and sale of Common Stock as contemplated by the Underwriting Agreement and
the sale of the Common Stock to

--------------------------------------------------------------------------------

-2-

the Underwriters (as defined in the Underwriting Agreement) in the Offering
Agreement, (b) bona fide gifts, provided the recipient thereof agrees in writing
with the Underwriters to be bound by the terms of this Lock-Up Agreement, (c)
dispositions to any trust for the direct or indirect benefit of the undersigned
and/or the immediate family of the undersigned, provided that such trust agrees
in writing with the Underwriters to be bound by the terms of this Lock-Up
Agreement or (d) any transfer of Common Stock by the undersigned to the Company
(i) deemed to occur upon the cashless exercise of options granted pursuant to
the Company's employee benefit plans existing as of the date of this Lock-up
Agreement or (ii) for the primary purpose of paying the exercise price of
options to purchase shares of the Company's Common Stock.  For purposes of this
paragraph, "immediate family" shall mean the undersigned and the spouse, any
lineal descendent, father, mother, brother or sister of the undersigned.

                In addition, the undersigned hereby waives any rights the
undersigned may have to require registration of Common Stock in connection with
the filing of a registration statement relating to the Offering.  The
undersigned further agrees that, for the Lock-Up Period, the undersigned will
not, without the prior written consent of UBS Securities LLC, make any demand
for, or exercise any right with respect to, the registration of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
or warrants or other rights to purchase Common Stock or any such securities.

                Notwithstanding the above, if (a) during the period that begins
on the date that is fifteen (15) calendar days plus three (3) business days
before the last day of the Lock-Up Period and ends on the last day of the
Lock-Up Period, the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (b) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the sixteen (16) day period beginning on the last day of the Lock-Up
Period, then the restrictions imposed by this Lock-Up Agreement shall continue
to apply until the expiration of the date that is fifteen (15) calendar days
plus three (3) business days after the date on which the issuance of the
earnings release or the material news or material event occurs.

                The undersigned hereby confirms that the undersigned has not,
directly or indirectly, taken, and hereby covenants that the undersigned will
not, directly or indirectly, take, any action designed, or which has constituted
or will constitute or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of shares of Common Stock.

*     *     *

--------------------------------------------------------------------------------

-3-

                If (i) the Company notifies you in writing that it does not
intend to proceed with the Offering, (ii) the registration statement filed with
the Commission with respect to the Offering is withdrawn or (iii) for any reason
the Underwriting Agreement shall be terminated prior to the "time of purchase"
(as defined in the Underwriting Agreement), this Lock-Up Agreement shall be
terminated and the undersigned shall be released from its obligations hereunder.

Yours very truly,

     

                                                       

Name:

 

 

 

--------------------------------------------------------------------------------

-4-

EXHIBIT A-1

LIST OF PARTIES TO EXECUTE LOCK-UP AGREEMENTS

Richard K. Matros
L. Bryan Shaul
Michael Newman
William A. Mathies
Gregory S. Anderson
Tony M. Astorga
Christian K. Bement
Barbara B. Kennelly
Steven M. Looney
Milton J. Walters
RFE Investment Partners V, L.P.
DFW Capital Partners, L.P.
Keith W. Pennell
Michael J. Foster



--------------------------------------------------------------------------------

-5-

EXHIBIT B

Opinion of O'Melveny & Myers LLP

 

 

 

--------------------------------------------------------------------------------

-6-

EXHIBIT C

Opinion of Michael Newman

 

 

 

--------------------------------------------------------------------------------